                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 16-cv-00447-PAB-KLM

EDWARD JOHN NOSEWICZ,

       Plaintiff,

v.

JEFFREY JANOSKO,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on Defendant’s 702 Motion Challenging Dan

Montgomery [Docket No. 71]. This case is set for a five-day jury trial beginning on

October 7, 2019. Docket No. 96. Plaintiff Edward John Nosewicz alleges that, while he

was in custody at the Adams County Detention Facility on December 6, 2014,

defendant Jeffrey Janosko, a deputy sheriff with the Adams County Sheriff’s

Department, used excessive force against him in violation of the Fourth Amendment.

Docket No. 59 at 2-3.

I.   BACKGROUND

       On December 5, 2014, plaintiff Edward John Nosewicz was arrested by Thornton

police officers. Docket No. 39 at 2, ¶ 1. 1 After his arrest, plaintiff was taken to the

Adams County Detention Facility. Docket No. 45 at 3, ¶ 2. Two members of the jail’s



       1
        These background facts are drawn from undisputed facts in the parties’
summary judgment briefing and are provided to give context to the expert’s proposed
testimony. See Docket Nos. 39, 45.
medical staff saw plaintiff during the intake process. Docket No. 39 at 2, ¶ 6. T hat

evening, plaintiff complained in an irate manner that he needed to see the m edical staff

again. Docket No. 45 at 4, ¶ 8. Defendant, who was assigned to the jail, contacted the

medical unit, and plaintiff was taken to the medical unit for evaluation. Id., ¶¶ 9, 12.

       At approximately 4:10 a.m. on December 6, 2014, plaintiff, while in a cell, began

yelling at the top of his lungs. Docket No. 39 at 3-4, ¶ 14; Docket No. 45 at 5, ¶ 14.

Defendant went to plaintiff’s cell and asked the tower deputy to open plaintiff’s cell door

so that plaintiff and defendant could better communicate. Id. Defendant stood in front

of the open door and spoke with plaintiff. Docket No. 39 at 4, ¶ 16. Defendant offered

to call the medical staff to ask if they would see plaintiff and told plaintiff that he could

file a kite if they would not see him. Id.; see also Docket No. 45 at 5, ¶ 16. Plaintiff

became progressively angrier and began yelling at defendant. Docket No. 39 at 4,

¶ 17. Because of plaintiff’s irate behavior and because plaintiff would not obey

defendant’s commands, defendant decided that he needed to escort plaintif f to a safer

location. Docket No. 45 at 5, ¶ 17; Docket No. 39 at 4, ¶ 18. Def endant entered

plaintiff’s cell and a physical altercation ensued. Docket No. 39 at 4, ¶ 20; Docket No.

45 at 5, ¶ 19. The parties dispute the particulars of the altercation, but they agree that

defendant forced plaintiff to the cell floor and that plaintiff’s left elbow was lacerated.

Docket No. 45 at 5, ¶¶ 19, 20. Plaintiff subsequently filed this lawsuit. Docket No. 1.

II.   LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of Evidence

702, which provides:



                                               2
       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact in
       issue; (b) the testimony is based on sufficient facts or data; (c) the
       testimony is the product of reliable principles and methods; and (d) the
       expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702. As the rule makes clear, while required, it is not sufficient that an

expert be qualified based upon knowledge, skill, experience, training, or education to

give opinions in a particular subject area. Instead, the Court m ust “perform[] a two-step

analysis.” 103 Investors I, L.P. v. Square D Co., 470 F.3d 985, 990 (10th Cir. 2006).

After determining whether the expert is qualified, the Court must assess whether the

specific proffered opinions are reliable. See id.; Fed. R. Evid. 702 (requiring that the

testimony be “based on sufficient facts or data,” be the “product of reliable principles

and methods,” and reflect a reliable application of “the principles and methods to the

facts of the case”).

       Rule 702 thus imposes on the district court a “gatekeeper function to ‘ensure that

any and all scientific testimony or evidence admitted is not only relevant, but reliable.’”

United States v. Gabaldon, 389 F.3d 1090, 1098 (10th Cir. 2004) (quoting Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)). To perform this role, the Court

must “assess the reasoning and methodology underlying the expert’s opinion, and

determine whether it is both scientifically valid and applicable to a particular set of

facts.” Dodge v. Cotter Corp., 328 F.3d 1212, 1221 (10th Cir. 2003) (citing Daubert,

509 U.S. at 592-93). In assessing reliability, “the court may consider several

nondispositive factors: (1) whether the proferred theory can and has been tested; (2)


                                              3
whether the theory has been subject to peer review; (3) the known or potential rate of

error; and (4) the general acceptance of a methodology in the relevant scientific

community.” 103 Investors I, 470 F.3d at 990. These factors are not applicable in

every case. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141, 150-53 (1999).

Indeed, the trial court has “the same kind of latitude in deciding how to test an expert’s

reliability . . . as it enjoys when it decides whether or not that expert’s relevant testimony

is reliable.” Id. at 152. Regardless of the specific factors applied, however, the

objective of Daubert’s gatekeeping requirement remains the same: to ensure that an

expert “employs in the courtroom the same level of intellectual rigor that characterizes

the practice of an expert in the relevant field.” Id.

       Although the proponent of the challenged testimony has the burden of

establishing admissibility, United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir.

2009) (citing Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 n.4 (10th

Cir. 2001)), the reliability standard does not require proof “that the opinion is objectively

correct, but only that the witness has sufficient expertise to choose and apply a

methodology, that the methodology applied was reliable, that sufficient facts and data

as required by the methodology were used and that the methodology was otherwise

reliably applied.” United States v. Crabbe, 556 F. Supp. 2d 1217, 1221 (D. Colo. 2008)

(internal citation omitted).

       Assuming the standard for reliability is met, the Court must also ensure that the

proffered testimony will assist the trier of fact. See Kumho Tire, 526 U.S. at 156; United

States v. Rodriguez-Felix, 450 F.3d 1117, 1122-23 (10th Cir. 2006). “Relevant expert



                                              4
testimony must logically advance[ ] a material aspect of the case and be sufficiently tied

to the facts of the case that it will aid the jury in resolving a factual dispute.” United

States v. Garcia, 635 F.3d 472, 476 (10th Cir. 2011) (internal quotation marks and

citations omitted). In assessing whether expert testimony will assist the trier of fact, the

Court should also consider “whether the testimony ‘is within the juror’s common

knowledge and experience,’ and ‘whether it will usurp the juror’s role of evaluating a

witness’s credibility.’” Id. at 476-77 (quoting Rodriguez-Felix, 450 F.3d at 1123).

III.   ANALYSIS

        Plaintiff has designated Dan Montgomery as an expert on “modern police

practice regarding use of force.” Docket No. 73 at 1. This Court’s practice standards

require a motion objecting to the admissibility of opinion testimony of an expert witness

to “identify with specificity each opinion the moving party seeks to exclude” and to

“identify the specific ground(s) on which each opinion is challenged.” See Practice

Standards (Civil cases), Chief Judge Philip A. Brimmer, III.G. Much of defendant’s

motion, however, fails to provide the necessary “specificity” as to which opinions he is

challenging and on what grounds. See, e.g., Docket No. 71 at 2 (indicating that

defendant “moves to strike all of Mr. Montgomery’s opinions”). As the court explained

in Crabbe, “the Rule 702 determination [is] more opinion-centric than expert-centric.”

556 F. Supp. 2d at 1221. The Court will therefore focus narrowly on the following five

opinions from Mr. Montgomery’s expert report that defendant challenges with

specificity:

        1. “When [plaintiff] was expressing his concerns at 4:10 a.m. about being
        in need of medical attention, even perhaps in a relatively obstreperous


                                               5
       manner, it was [defendant’s] job to relay that information to the nurse’s
       station.” Docket No. 71-2 at 12, ¶ 1.

       2. “[Plaintiff’s] actions . . . would not have justified [defendant], under the
       provisions of [Colo. Rev. Stat.] § 18-1-704(1), to use force to defend
       himself from what he reasonably believed to be a physical attack.” Id. at
       14, ¶ 11.

       3. “The use of physical force in this situation was not what a reasonably-
       trained deputy or police officer would have done given the same
       circumstances, and was not in concert with well-established and modern
       police practices and standards.” Id. at 15, ¶ 12.

       4. “If [defendant’s] intent was truly to maintain order due to [plaintiff’s]
       verbalizations, he should have simply gotten backup assistance,
       conducted a swarm technique for the safety of everyone concerned, and
       escorted [plaintiff] to a quiet room.” Id. at 15-16, ¶ 13.

       5. “[Defendant] in my opinion, based on the evidence in this case, lost
       perspective, became emotionally captured, and over-reacted.” Id.

       As a general objection to each of these opinions, defendant argues that Mr.

Montgomery lacks any relevant experience in how jails operate or when and how

officers should use force in a jail setting. Id. at 2-3. As to the specific opinions

identified above, defendant argues that: (1) Montgomery has no expertise in when and

how inmates should receive medical treatment, id. at 5-6; (2) Montgomery may not

testify about his legal conclusions as to whether or not defendant’s conduct was

justified, id. at 12-15; (3) Montgomery fails to reliably apply any standards to reach his

conclusion regarding defendant’s use of physical force, id. at 2-11; (4) Montgomery fails

to apply any standards to reach his conclusion that defendant should have gotten

backup assistance and used a “swarm” technique to deal with plaintiff, id. at 6-8; and

(5) Montgomery’s opinion about defendant’s state of mind is not grounded in any facts.

Id. at 12.


                                              6
       A.   Qualifications and Reliability

       Defendant argues that Mr. Montgomery lacks the requisite qualifications to opine

on how defendant should have reacted, what defendant should have done, and the

reasonableness of his use of force because Mr. Montgomery has no experience in a jail

setting. Docket No. 71 at 2-3. Plaintiff’s somewhat cursory response indicates that Mr.

Montgomery is “designated to testify to well established modern police practice

regarding use of force,” and will only be asked to testify to the “objective

unreasonableness of [d]efendant’s conduct.” Docket No. 73.

       Neither party has provided the Court with Mr. Montgomery’s resume or

curriculum vitae. Defendant has, however, attached Mr. Montgomery’s expert report.

Docket No. 71-2. That report indicates that Mr. Montgomery spent forty-seven years as

a police officer in various positions, as well as at least seven additional years as a

police consultant. Id. at 3. There is little doubt that Mr. Montgomery has extensive

experience on many aspects of policing. The question here is whether his expertise

extends to a jail setting, such as the one involved in this case. Defendant focuses on

this issue by noting that, before 1972, Mr. Montgomery had between “two and three

weeks experience” working as a jail deputy “to learn basically how it functions,” Docket

No. 71-1 at 4; had “oversight responsibility” as a police captain over holding cells when

he worked in Lakewood, Colorado in the late 1970s and early 1980s, id. at 3; and,

during his twenty-five year tenure as chief of the Westminster Police Department, was

“accountable” for the jail but did not have oversight or “primary responsibility” for the jail.

Id. Defendant claims that Mr. Montgomery’s report is not based on any literature



                                              7
related directly to jail operations. Docket No. 71 at 3. Although Mr. Montgomery lists

twenty “legal and professional sources and organizations” that inform his opinions, none

of those sources appear to involve jail settings. Docket No. 71-2 at 3.

             1.   Need to Notify Nurse’s Station

       Defendant first objects to Mr. Montgomery’s opinion that defendant should have

notified the nurse’s station:

       When Mr. Nosewicz was expressing his concerns at 4:10 am about being
       in need of medical attention, even perhaps in a relatively obstreperous
       manner, it was Deputy [Janosko]’s job to relay that information to the
       nurse’s station. This was perhaps a medical emergency in progress and it
       was not Deputy Janosko’s job to enter the cell and perform a medical
       assessment as he did that Mr. Nosewicz was not sweating profusely as he
       had stated. It was Deputy Janosko’s job to notify the nurse’s station and
       he failed to do so. Instead, he entered the cell and alm ost immediately
       went hands on with Mr. Nosewicz as illustrated by the video of this
       incident.

Docket No. 71-2 at 12.

       Deputy Janosko indicated in his deposition, in response to the q uestion,
       “Why didn’t you call medical,” the following: “Because Mr. Nosewicz
       wouldn’t calm down enough. He was so irate and creating a disturbance
       within the unit that I didn’t have a chance to return to my desk where the
       phone was to call medical.” (Janosko deposition @ 19). This statement
       makes no sense. Again, all Deputy Janosko had to do at that point was to
       leave Mr. Nosewicz in the cell and return to his desk. In saying he did not
       have a chance, he simply affirmed his choice to purposely not take the
       time, but rather, to go hands on by himself.

Id. at 13.

       Where an expert relies on experience, the expert “must explain how that

experience leads to the conclusion reached, why that experience is a sufficient basis for

the opinion, and how that experience is reliably applied to the facts.” United States v.

Medina-Copete, 757 F.3d 1092, 1104 (10th Cir. 2014) (quoting Fed. R. Evid. 702,


                                            8
advisory committee notes). The Court finds that plaintiff has not carried his burden as

the proponent of the expert to show that Mr. Montgomery has the requisite experience

to opine on an officer’s duties in a jail setting to report an inmate’s medical complaints

to medical personnel without first doing a preliminary investigation of some type. Mr.

Montgomery identifies no foundation for his opinions that “it was not [defendant’s] job to

enter the cell and perform a medical assessment” and it was “[defendant’s] job to notify

the nurse’s station.” See Docket No. 71-2 at 12. As defendant points out, Mr.

Montgomery’s experience in jail operations is extremely limited and occurred over forty-

seven years ago. Moreover, the context of Mr. Montgomery’s opinion is closely tied to a

jail setting. Plaintiff was in a cell at the time he began yelling. See Docket No. 39 at 3-

4, ¶ 14; Docket No. 45 at 5, ¶ 14. Mr. Montgomery provides no discussion about the

availability of medical personnel at the jail at that hour, how long it would have taken the

medical personnel that were available to respond if called, where the nurse’s station

was located relative to plaintiff’s cell, the fact that defendant had notified the medical

staff earlier in the evening about plaintiff’s complaints and that plaintiff was taken to the

medical unit, and what could occur within that area of the jail by delaying an interaction

with plaintiff while medical personnel were called. Mr. Montgomery does not discuss

the uncontested fact that defendant, before entering plaintiff’s cell, offered to call the

medical staff to ask if they would see him. See Docket No. 39 at 4, ¶ 16; Docket No. 45

at 5, ¶ 16. Mr. Montgomery also does not discuss what standards govern or inform how

officers should respond to detainees’ verbal requests for medical attention and how

officers should deal with loud, angry detainees in a jail setting. Mr. Montgomery’s

opinion therefore lacks the “necessary connection” between his experience and the

                                              9
conclusion reached. See Medina-Copete, 757 F.3d at 1104. In short, Mr. Montgomery

offers nothing more than an assertion without explanation or proof. See Kumho Tire,

526 U.S. at 157 (courts are not required to “admit opinion evidence that is connected to

existing data only by the ipse dixit of the expert”).

       Because plaintiff has failed to demonstrate that Mr. Montgomery is qualified

under Rule 702 to state opinions regarding whether defendant should have contacted

the nurse’s station regarding plaintiff’s medical complaints and has failed to explain how

Mr. Montgomery’s experience informs his opinions or otherwise demonstrates that Mr.

Montgomery’s proposed testimony is the product of reliable principles and methods, Mr.

Montgomery’s testimony on this subject will be prohibited.

          2.   Reliable Application of Standards

       As to opinions 3, 4, and 5, defendant argues that Mr. Montgomery does not

reliably apply standards in reaching his conclusions.

       “Despite the flexibility granted to district courts” in exercising the gatekeeping

role, “the text of Rule 702 requires that [courts] ensure that proffered expert testimony

be ‘based on sufficient facts or data’ and ‘the product of reliable principles and

methods.’” Medina-Copete, 757 F.3d at 1103 (quoting Fed. R. Evid. 702(b) and (c)).

Mr. Montgomery’s expert report lists twenty “legal and professional sources and

organizations” from which he derives “[w]ell-accepted and modern police practices and

standards.” Docket No. 71-2 at 3. The report does not explain which “practices and

standards” are drawn from which source. The report also includes eight pages of

excerpts and summaries of sources selected by Mr. Montgomery. Id. at 4-11. Nowhere



                                              10
in the report does Mr. Montgomery synthesize these diverse sources to provide a

defined set of “practices and standards” that apply in a jail setting or that, while not

derived from jail settings, would nevertheless apply to the confrontation in this case.

For example, Mr. Montgomery’s opinion about specific tactics defendant should have

used to “maintain order” is not connected to any of the dozens of sources he mentions

in the report. Id. at 15-16, ¶ 13. Mr. Montgomery specifically mentions a “swarm

technique” that defendant could have used, but he does not explain which standard or

standards he applied to reach that conclusion or any experience he has in using a

“swarm technique” in a jail. Id. Mr. Montgomery also fails to explain how the “practices

and standards” informed his conclusion that defendant “lost perspective, became

emotionally captured, and over-reacted.” Id. While the concept of “emotional capture”

may have general applicability to one-on-one encounters between officers and persons

acting the way plaintiff was acting, Mr. Montgomery does not explain that or otherwise

explain why his conclusion should apply in a jail setting. Instead, he offers only his own

ipse dixit.

       Mr. Montgomery’s third opinion states that “[t]he use of physical force in this

situation was not what a reasonably-trained deputy or police officer would have done

given the same circumstances, and was not in concert with well-established and

modern police practices and standards.” Id. at 15, ¶ 12. However, Mr. Montgomery’s

opinion fails to take into account any differences between dealing with a disruptive

individual in a public setting versus an individual who is confined within a jail, such as

the presence of other inmates and the availability of additional personnel. His opinion

also does not identify any specific standards he applied. While he criticizes defendant’s

                                             11
decision to take plaintiff “to the ground using an arm bar,” Docket No. 71-2 at 13, Mr.

Montgomery does so by saying that defendant’s explanation “makes no sense,” as

opposed to comparing defendant’s explanation to a standard and determining whether

defendant met that standard.

       Plaintiff’s response to defendant’s Rule 702 motion sheds no light on how Mr.

Montgomery reached his conclusions or why his conclusions reflect a reliable

application of standards, as Rule 702 requires. See Docket No. 73 at 2-3. Although

Mr. Montgomery states that his report is based on applying “methods and principles

reliably to the facts of this case,” see Docket No. 71-2 at 12, this assertion is conclusory

and does not persuade the Court that Mr. Montgomery’s opinions are admissible. See

Kumho Tire, 526 U.S. at 157. The Court concludes that plaintiff has failed to

demonstrate that Mr. Montgomery has explained how his experience in policing leads

him to his conclusions, why his experience is a sufficient basis to draw such

conclusions in a jail setting, and how his experience was reasonably applied to these

facts, Medina-Copete, 757 F.3d at 1104, or otherwise reliably applies standards in

reaching his conclusions. Accordingly, Mr. Montgomery will not be allowed to testify at

trial regarding opinions 3, 4, and 5.

       B.   Relevance and Ultimate Issue Testimony

       Defendant moves to exclude opinion 2 – that Colo. Rev. Stat. § 18-1-704(1),

which governs when a person is justified in using physical force to defend himself, does

not justify defendant’s actions – on the grounds that this opinion is an improper legal

conclusion and that it is irrelevant to the Fourth Amendment inquiry that plaintiff’s claim



                                            12
requires. Docket No. 71 at 12-13. Plaintiff makes no attempt to justify Mr.

Montgomery’s opinion. Docket No. 73 at 3.

       Even assuming that Mr. Montgomery’s opinion is not an improper legal

conclusion, the Court finds that it is irrelevant. “Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action.” Fed. R. Evid. 401. Here,

evidence regarding whether or not a state-law criminal statute justifies defendant’s

actions has no bearing on plaintiff’s claim, which is whether defendant’s actions

constituted excessive force in violation of the Fourth Amendment. Indeed, it is more

likely that Mr. Montgomery’s opinion will confuse the fact-finder about what law applies

to the case. Accordingly, this opinion is inadmissible, and Mr. Montgomery may not

express any opinion at trial about whether defendant’s conduct did or did not comply

with Colo. Rev. Stat. § 18-1-704(1).

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Defendant’s 702 Motion Challenging Dan Montgomery [Docket

No. 71] is GRANTED in part and DENIED in part as stated in this order.


       DATED March 31, 2019.

                                    BY THE COURT:


                                     s/Philip A. Brimmer
                                    PHILIP A. BRIMMER
                                    Chief United States District Judge



                                              13
